 



Exhibit 10.2
NONEMPLOYEE DIRECTORS
STOCK OPTION AGREEMENT
UNDER 2004 STOCK INCENTIVE PLAN
          Pursuant to the provisions of the Pulte Homes, Inc. 2004 Stock
Incentive Plan (the “Plan”), the individual named in the Grant Acceptance (the
“Optionee”) has been granted a non-qualified option (the “Option”) to purchase
the number of shares of common stock, $.01 par value, of Pulte Homes, Inc., a
Michigan corporation (the “Company”) (“Common Stock”) set forth in the Grant
Acceptance at the price per share set forth in the Grant Acceptance (the
“Exercise Price”), subject to adjustment as provided herein and in the Plan.
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Plan. This Agreement, together with the Grant Acceptance,
constitute the Stock Option Agreement which is made and entered into as of the
grant date set forth in the Grant Acceptance (the “Grant Date”).
          1.      Option Subject to Acceptance of Agreement. The Option shall be
null and void unless the Optionee shall accept this Agreement in the manner
prescribed by the Company.
          2.      Time and Manner of Exercise of Option.
          2.1.      Maximum Term of Option. Except to the extent earlier
exercised, this Option shall expire on, and in no event may any portion of the
Option be exercised after, the tenth anniversary of the Grant Date (the
“Expiration Date”).
          2.2.      Exercise of Option. The Option shall vest and become
exercisable as set forth in the Grant Acceptance. If the Optionee ceases to be a
Non-Employee Director of the Company for any reason, the Option may thereafter
be exercised by the Optionee (or the Optionee’s legal representative or similar
person) until and including the Expiration Date, as of which date the Option
shall terminate.
          2.3.      Method of Exercise. Subject to the limitations set forth in
this Agreement, the Option may be exercised by the Optionee (1) by giving
written notice to the Company specifying the number of whole shares of Common
Stock to be purchased, accompanied by payment therefor in full (or arrangement
made for such payment to the Company’s satisfaction) either (A) in cash, (B) by
delivery to the Company (either actual delivery or by attestation procedures
established by the Company) of Mature Shares having an aggregate Fair Market
Value, determined as of the date of exercise, equal to the aggregate purchase
price payable pursuant to the Option by reason of such exercise, (C) except as
may be prohibited by applicable law, in cash by a broker-dealer acceptable to
the Company to whom the Optionee has submitted an irrevocable notice of exercise
or (D) a combination of (A) and (B), and (2) by executing such documents as the
Company may reasonably request. Any fraction of a share of Common Stock which
would be required to pay such purchase price shall be disregarded and the
remaining amount due shall be paid in cash by the Optionee. No certificate
representing a share of Common Stock shall be delivered until the full purchase
price therefor has been paid (or arrangement made for such payment to the
Company’s satisfaction).

 



--------------------------------------------------------------------------------



 



          2.4.      Termination of Option. In no event may the Option be
exercised after it terminates as set forth in this Section 2.4. The Option shall
terminate, to the extent not exercised pursuant to Section 2.3 on the Expiration
Date.
          3.      Additional Terms and Conditions of Option.
          3.1.      Nontransferability of Option. The Option may not be
transferred by the Optionee other than (i) by will or the laws of descent and
distribution, or (ii) pursuant to beneficiary designation procedures approved by
the Company. Except to the extent permitted by the foregoing sentence, during
the Optionee’s lifetime the Option is exercisable only by the Optionee or the
Optionee’s legal representative. Except to the extent permitted by the
foregoing, the Option may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process.
          3.2.      Investment Representation. The Optionee hereby represents
and covenants that (a) any shares of Common Stock purchased upon exercise of the
Option will be purchased for investment and not with a view to the distribution
thereof within the meaning of the Securities Act of 1933, as amended (the
“Securities Act”), unless such purchase of shares of Common Stock has been
registered under the Securities Act and any applicable state securities laws;
(b) any subsequent sale of any such shares of Common Stock shall be made either
pursuant to an effective registration statement under the Securities Act and any
applicable state securities laws, or pursuant to an exemption from registration
under the Securities Act and such state securities laws; and (c) if requested by
the Company, the Optionee shall submit a written statement, in form satisfactory
to the Company, to the effect that such representation (x) is true and correct
as of the date of purchase of any shares of Common Stock hereunder or (y) is
true and correct as of the date of any sale of any such shares of Common Stock,
as applicable. As a further condition precedent to any exercise of the Option,
the Optionee shall comply with all regulations and requirements of any
regulatory authority having control of or supervision over the issuance or
delivery of the shares of Common Stock and, in connection therewith, shall
execute any documents which the Board or the Committee shall in its sole
discretion deem necessary or advisable.
          3.3.      Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the number and class of securities subject to the Option and the
purchase price per security shall be appropriately adjusted by the Committee
without an increase in the aggregate purchase price. If any adjustment would
result in a fractional security being subject to the Option, the Company shall
pay the Optionee, in connection with the first exercise of the Option occurring
after such adjustment, an amount in cash determined by multiplying (i) the
fraction of such security (rounded to the nearest hundredth) by (ii) the excess,
if any, of (A) the Fair Market Value on the exercise date over (B) the exercise
price of the Option. The decision of the Committee regarding any such adjustment
shall be final, binding and conclusive.

2



--------------------------------------------------------------------------------



 



          3.4.      Compliance with Applicable Law. The Option is subject to the
condition that if the listing, registration or qualification of the shares of
Common Stock subject to the Option upon any securities exchange or under any
law, or the consent or approval of any governmental body, or the taking of any
other action is necessary or desirable as a condition of, or in connection with,
the purchase or delivery of shares of Common Stock hereunder, the Option may not
be exercised, in whole or in part, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained, free of
any conditions not acceptable to the Company. The Company agrees to use
reasonable efforts to effect or obtain any such listing, registration,
qualification, consent or approval.
          3.5.      Delivery of Shares. Upon the exercise of the Option, in
whole or in part, the Company shall deliver or cause to be delivered the number
of shares of Common Stock purchased against full payment therefore. The Company
shall pay all original issue or transfer taxes and all fees and expenses
incident to such delivery.
          3.6.      Option Confers No Rights as Stockholder. The Optionee shall
not be entitled to any privileges of ownership with respect to shares of Common
Stock subject to the Option unless and until purchased and delivered upon the
exercise of the Option, in whole or in part, and the Optionee becomes a
stockholder of record with respect to such delivered shares; and the Optionee
shall not be considered a stockholder of the Company with respect to any such
shares of Common Stock not so purchased and delivered.
          3.7.      Option Confers No Rights to Continued Service. In no event
shall the granting of the Option or its acceptance by the Optionee give or be
deemed to give the Optionee any right to continued service as a director of the
Company.
          3.8.      Decisions of Board or Committee. The Board or the Committee
shall have the right to resolve all questions which may arise in connection with
the Option or its exercise. Any interpretation, determination or other action
made or taken by the Board or the Committee regarding the Plan or this Agreement
shall be final, binding and conclusive.
          3.9.      Company to Reserve Shares. The Company shall at all times
prior to the expiration or termination of the Option reserve and keep available,
either in its treasury or out of its authorized but unissued shares of Common
Stock, the full number of shares of Common Stock subject to the Option from time
to time.
          3.10.      Agreement Subject to the Plan. This Agreement is subject to
the provisions of the Plan and shall be interpreted in accordance therewith. The
Optionee hereby acknowledges receipt of a copy of the Plan.
          4.      Miscellaneous Provisions.
          4.1.      Designation as Nonqualified Stock Option. The Option is
hereby designated as not constituting an “incentive stock option” within meaning
of section 422 of the Code; this Agreement shall be interpreted and treated
consistently with such designation.
          4.2.      Successors. This Agreement shall be binding upon and inure
to the benefit of any successor or successors of the Company and any person or
persons who shall,

3



--------------------------------------------------------------------------------



 




upon the death of the Optionee, acquire any rights hereunder in accordance with
this Agreement or the Plan.
          4.3.      Notices. All notices, requests or other communications
provided for in this Agreement shall be made, if to the Company, to Pulte Homes,
Inc., 100 Bloomfield Hills Parkway, Suite 300, Bloomfield Hills, MI 48304,
Attention: Vice President and General Counsel and if to the Optionee, to the
last known mailing address of the Optionee contained in the records of the
Company. All notices, requests or other communications provided for in this
Agreement shall be made in writing either (a) by personal delivery, (b) by
facsimile with confirmation of receipt, (c) by mailing in the United States
mails or (d) by express courier service. The notice, request or other
communication shall be deemed to be received upon personal delivery, upon
confirmation of receipt of facsimile transmission, upon receipt by the party
entitled thereto if by express courier service, or five days after the date
mailed if by United States mails; provided, however, that if a notice, request
or other communication is not received during regular business hours, it shall
be deemed to be received on the next succeeding business day of the Company.
          4.4.      Governing Law. This Agreement, the Option and all
determinations made and actions taken pursuant hereto and thereto, to the extent
not governed by the laws of the United States, shall be governed by the laws of
the State of Michigan and construed in accordance therewith without giving
effect to principles of conflicts of laws.
          4.5.      Counterparts. This Agreement may be executed in two
counterparts each of which shall be deemed an original and both of which
together shall constitute one and the same instrument.
          4.6.      Entire Understanding. This Agreement, the Grant Acceptance
and the Plan contain the entire understanding of the parties hereto with respect
to the subject matter hereof and supersede all prior agreements, written or
oral, with respect thereto.
          4.7.      Jurisdiction; Service of Process. Any action or proceeding
seeking to enforce any provision of, or based on any right arising out of, the
Agreement shall be brought against the parties, as the sole and exclusive forum,
in the courts of the State of Michigan in the County of Oakland, or in the
United States District Court for the Eastern District of Michigan, Southern
Division, and each party consents to the jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein.

4